Citation Nr: 1206997	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-02 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from September 1954 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in Louisville, Kentucky, which denied a petition to reopen a claim for service connection for tinnitus, denied service connection for right ear hearing loss and denied a compensable rating for left ear hearing loss.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 2002 RO rating decision, of which the Veteran was notified in July 2002, denied the Veteran's claim to reopen the issue of entitlement to service connection for tinnitus.

2.  Additional evidence received since the July 2002 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for tinnitus.

3.  The Veteran's right ear hearing loss was not present during service, at separation or manifest for decades after service.

4.  The Veteran's service-connected left ear hearing loss has been manifested by hearing loss equivalent to a Level IV loss at worst and his non service-connected right ear hearing loss is equivalent to a Level I at worst, without an exceptional hearing loss pattern. 

5.  The schedular evaluation for the Veteran's hearing loss disability is adequate. 


CONCLUSIONS OF LAW

1.  The July 2002 rating decision, denying the claim of service connection for tinnitus, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for tinnitus; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The Veteran's right ear hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

4.  The criteria for a compensable evaluation for left ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran filed a prior claim for service connection for tinnitus.  The claim was denied in an October 1998 rating decision for lack of well groundedness.  The RO readjudicated claim and denied it again for lack of inservice incurrence in a July 2002 rating decision.  The Veteran was notified of the rating decision and his appellate and procedural rights in July 2002.  The Veteran did not file a Notice of Disagreement within one year of notice.  The July 2002 decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran had stated during his previous claim that he had ringing in his ears following strokes in 1997.  There was no allegation of continuity of symptoms to service.  The RO denied for lack of well groundedness and on the merits for lack of inservice incurrence and lack of nexus to service.  

The Veteran filed an August 2008 statement in which he reported that he had ringing in his ears starting in the 1960's that worsened through his navy career, which he told navy and VA doctors on many occasions over several years.  This statement addresses inservice incurrence and nexus to service.  

The Board finds that the Veteran's statement is new to the file and relevant to the grounds for the prior final denial.  The statement of continuity provides a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).  The tinnitus claim will be addressed further in the REMAND section below.

Service Connection

The Veteran contends that he has right ear hearing loss as a result of a variety of duty assignments during his service in the Navy.  For the reasons that follow, the Board finds that the Veteran's right ear hearing loss ware not present during service, at separation or for decades afterward.  The Board concludes that service connection for right ear hearing loss is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that he has right ear hearing loss which he feels is due to noise exposure in service.  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The Veteran states that he has right ear hearing loss.  He has submitted a December 2005 audiometric examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
50
55
LEFT
15
15
30
65
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  While it is not clear whether the test was the Maryland CNC, the audiometric scores for the right ear satisfy the requirements for a hearing loss disability for VA purposes.  See Hensley, supra.  

The Veteran contends that he had noise exposure during service.  In his May 2007 claim, the Veteran stated that he had long term noise exposure while performing maintenance on jet aircraft at Naval Air Stations and aircraft carrier flight decks for twenty years in the Navy.  The Veteran filed an August 2008 statement which detailed his specific duties.  Noise exposure is consistent with the conditions of service working around jet aircraft and on flight lines.  38 U.S.C.A. § 1154(a).  The mere fact of noise exposure does not establish that hearing loss resulted.  

At a separation from service physical examination in June 1974, the Veteran underwent an authorized audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
10
0
20
15
35

Speech recognition ability was not tested at either examination.

The Veteran had 15/15 hearing in both ears at entry in 1954 and at reenlistment in 1958.  His other physical examinations show that all audiometric scores for the right ear were at 20 dB or less in January 1970.  The Veteran had 15/15 hearing scores in April 1964.  The Veteran also had audiometric testing done, which also showed scores in the normal range.  The 1964 results were reported in ASA units, while VA currently uses ANSI-ISO units.  Even converted, the audiometric scores are in the normal range.  The Board also notes that the Veteran filed a January 1979 claim for service connection for left ear, but not right ear, hearing loss.  The left ear was granted on the basis of the separation examination audiometric scores.  

These results show a shift in the ranges, but normal hearing in the right ear, in all ranges, at separation.  See Hensley, supra.  While the Veteran may indeed have had some exposure to excessive noise during service, this does not necessarily lead to a chronic disability.  

With respect to the Veteran's contentions that he has experienced hearing loss since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges that the appellant is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this situation, a lay person may competently and credibly report that his hearing diminished without that hearing loss becoming a disability or even resulting in abnormal hearing.  As a result, the Veteran's lay report of right ear hearing loss is not entitled to great probative weight.

The RO attempted to send the Veteran for a VA examination and opinion to determine if his current complaints of right ear hearing loss were related to service.  As will be discussed below, the Veteran could not attend and no medical opinion regarding nexus was obtained.  

The Veteran submitted a December 2005 report from an audiologist.  The report indicated that the Veteran had reported significant noise exposure during service in the Navy and conducted an audiometric test which showed a hearing loss disability in the right ear.  The audiologist offered no specific opinion independent of the report of medical history offered by the Veteran.  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Veteran was evaluated again in July 2007 at an ear, nose and throat medical office.  The note evaluates the Veteran's present hearing loss but does not address whether the current right ear hearing loss is related to service.  

The Board finds that the evidence against a nexus to service outweighs the evidence in favor.  The Veteran had normal hearing in the right ear at separation.  When he filed a claim for hearing loss in 1979, it was only for the left ear.  While the Veteran had noise exposure during service, this does not necessarily lead to disability.  The Board finds that the objective testing at separation from service and the lack of complaint of right ear hearing loss in 1979 indicate that there is no continuity of symptomatology.  In the absence of a medical opinion linking the two, the Board finds that there is no competent evidence of nexus between the Veteran's inservice noise exposure and his current right ear hearing loss disability.  The Board finds that the preponderance of the evidence is against a relationship between the Veteran's current right ear hearing loss disability and any incident of service.  Service connection on a direct basis must be denied.  See Hensley and Hickson, both supra.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and other organic diseases of the nervous system (including sensorineural hearing loss) become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's hearing loss was not shown for decades after service.  The Veteran cannot benefit from the presumption.

As such, the Board finds that the preponderance of the evidence is against the Veteran's right ear hearing loss claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating

The Veteran contends that he is entitled to a compensable rating for his left ear hearing loss.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII (of 38 C.F.R. § 4.85), the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f). 

The provisions of 38 C.F.R. § 3.383 allow special consideration for paired organs and extremities of service-connected and nonservice-connected origin.  Under 38 C.F.R. § 3.383(a)(3), compensation is payable for hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear.  As discussed above, the right ear does meet the 38 C.F.R. § 3.385 provisions.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 (2011).  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The Veteran states that he has right ear hearing loss.  He has submitted a December 2005 audiometric examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
50
55
LEFT
15
15
30
65
60

Puretone average thresholds for the 1,000 to 4,000 Hz ranges were 36.25 for the right ear and 42.5 for the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  

On private audiologic evaluation in July 2007, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
35
50
LEFT
25
25
35
65
65

Puretone average thresholds for the 1,000 to 4,000 Hz ranges were 31.25 for the right ear and 47.5 for the left.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 72 percent in the left ear.  

While it is not clear whether the speech recognition tests administered were the Maryland CNC, the Board will assume they were for the purposes of this decision.  

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  Using either the December 2005 or July 2007 scores, the right ear had receives at worst a designation of I.  The left ear had at worst a puretone average of 47.5 dB and a speech recognition score of 72; therefore the left ear received a designation of IV.  The point where I and IV intersect on Table VII then reveals the disability level for the Veteran's hearing loss, which in this case does not reach a compensable level.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  However, in this case, the audiometric results do not meet these criteria, and the Veteran's disability cannot be evaluated under the alternative rating scheme.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's hearing loss disability is not inadequate.  The Veteran complains only of diminished acuity and speech recognition.  These are the very bases of the schedular rating.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran has made no mention of unemployability due to left ear hearing loss.  There is no mention of unemployability due to left ear hearing loss in the VA treatment records.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection and an increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).   VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Prior to initial adjudication of the Veteran's claim, a May 2007 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

To satisfy the first Quartuccio element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 (2010).  Prior to initial adjudication of the Veteran's increased rating claim, a May 2007 letter dated in fully satisfied the duty to notify provisions for the Quartuccio elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The RO did attempt to schedule the Veteran for VA examinations in connection with this appeal.  The Veteran was unable to report for these examinations.  The Veteran submitted an August 2008 statement indicating that he was no longer physically able to travel to the VA Medical Centers in his area for examination.  As the Veteran cannot report for the examination, there is no way for the examination can be conducted in connection with either the service connection or increased rating claims.  The Board concludes that further attempts at assistance would be futile.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

The appeal to reopen the claim of entitlement to service connection for tinnitus is granted; the appeal is granted to this extent only. 

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to a compensable rating for left ear hearing loss is denied.




REMAND

During its review of the tinnitus claim, the RO determined that new and material evidence had not been received sufficient to reopen the claim.  The RO did not consider the claim on the merits.  As discussed above, the Board concludes that new and material evidence has been received and reopening is granted.  A Board decision at this time would be premature and would result in prejudice to the Veteran in terms of lack of initial RO consideration on the merits.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The Board must remand for due process reasons.

Accordingly, the case is REMANDED for the following action:

Readjudicate the tinnitus claim on the merits. If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


